Mayo, J.
In an opposition to a monition proceeding, the validity of the judgment ordering the sale cannot be inquired into. This must be done in a direct action to annul.
2. Where succession property is sold more than twelve months after the inventory is made, there should be a re-appraisement but a failure to make the same will not invalidate the sale.
3. Failure to advertise real estate thirty clear days is fatal to the sale.
4. Residuary heirs, although the succession is apparently insolvent, have the right to oppose the monition — to sue to recover property .of the succession, and to reduce its debts. 30 An. 1315.
5. In monition proceedings, in which all parties in interest are called upon and cited, as it were, to inquire into the legality' of the sale, it is not necessary' that an opponent, whether creditor or heir, should tender back the price paid by the purchaser *41before attacking tbe sale. The plea of want of tender does not apply to such a case.
6. Where, for want of sufficient advertisement, a sale of succession property is declared void, the heirs or representatives of the succession will be required to return to the purchaser the price paid by him, together with legal interest, before the land is restored to them.